DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 8/13/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-2, 5, 7-10 are currently pending.
Claims 1-2, 5, 7-10 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 1 (paragraphs 15-16, 17 of the Final Rejection) have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Amended [0034] of the Specification fails to describe how the internal database engine statistics are exploited to keep data size small for high performance filtering. It isn’t explained how steps a-g lead to a small data size for high performance filtering. Furthermore, merely stating that steps a-g are performed in sub-second speed over potentially thousands of votes per question is stating a desired result without explaining how the result is accomplished.
Similarly, merely stating that quickly eliminating data and minimizing work-in-progress data size results in higher performance is stating a desired result without explaining how the result is accomplished.
Applicant’s arguments with respect to claim(s) 1 (paragraph 19 of the Final Rejection) have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant merely states a portion of the Specification in verbatim and fails to explain how the Specification discloses a potential respondent has a sufficient level of expertise by ranking themselves in a topic and writing a short bio to describe experience level in said topic.
Applicant’s arguments with respect to claim(s) 1 (paragraph 21 of the Final Rejection) have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant fails to explain how the Specification discloses the concept of being semi-anonymous.
Applicant’s arguments with respect to claim(s) 1 (paragraph 23 of the Final Rejection) have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 1 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant failed to address all of the issues regarding the 35 USC 112(b) rejection.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-2, 5, 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Applicant provides broad generalizations regarding the cited art and their design philosophy without explicitly stating which specific limitations are not being taught. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, the limitation “filtering the answers based on demographic settings and credibility of the respondent, wherein the filtering step comprises of structuring the data tables, plus creating temporary tables in each step to estimate the data size of each of a demo filter value by exploiting internal database engine statistics to keep data size small for high performance filtering" fails to comply with the written description requirement. Specifically, the Specification does not sufficiently disclose the computer/algorithm required to perform the claimed function of filtering answers based 
By virtue of their dependence, the dependent claims are rejected.
As per claims 1, 9, the limitation “executing a specific part of answers based on statistics computed in the temporary tables, in a loop row by row for every row in a temporary table by an iterative approach to quickly eliminate data and minimize work-in-progress data size and memory requirement, resulting in higher performance" fails to comply with the written description requirement. Specifically, the Specification does not 
By virtue of their dependence, the dependent claims are rejected.
As per claims 1, 10, the limitation “receiving a set of answers by a plurality of potential respondents, wherein each said potential respondents has a sufficient level of expertise in said topic, by ranking himself/herself in said topic and write a short bio to describe experience level in said topic, and limiting each potential respondent to a maximum of one 5-star and two 4-star self-ranked topical expertise levels to ensure credibility of the ratings" fails to comply with the written description requirement. Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010): (“Requirement, in 35 U.S.C. §112, to provide separate written description of invention applies to original claims.).
By virtue of their dependence, the dependent claims are rejected.
As per claim 1, the limitation “allowing both the questioners and potential respondents to choose, per question and answers, whether to show their identities, be semi-anonymous, or fully anonymous” fails to comply with the written description requirement. Specifically, the Specification does not disclose the claimed function of allowing the questioners to choose, per question and answers, whether to show their identities, be semi-anonymous, or fully anonymous. See MPEP 2163. Applicant is reminded that the written description requirement applies to both original and amended claims. See Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010): (“Requirement, in 35 U.S.C. §112, to provide separate written description of invention applies to original claims.).
By virtue of their dependence, the dependent claims are rejected.


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1-2, 5, the claim(s) are narrative in form and replete with indefinite language. The steps which goes to make up the method must be clearly and positively specified. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. By way of example while not being exhaustive:
The phrase “by said respondents” throughout claim 1 is incorrectly attributed to various steps. The plurality of respondents are not receiving the plurality of votes/reasons. Instead, they should be transmitting the plurality of votes/reasons.
“Storing a demographic profile data of said respondent at a time of response to the question, vote or provide reason” is logically incoherent.
“Providing an answer with most votes out of all answers, all ranked answers, all ranked reasons for each said answers” is logically incoherent.
“Wherein the filtering step comprises of creating a temporary table to estimate the data size of each of a demo filter value by a database statistic to keep data size small for high performance filtering” is logically incoherent. 
“Wherein said database statistics is an internal data that a database engine maintains for its own operation and is not exact count to rank the various filter attributes by uniqueness/cardinality, whereby said database statistics achieves high performance without the overhead of maintaining its own statistics” is logically incoherent.
“Wherein said selective filtered module available for questioner and respondents which provide the related for a specific filtering module” is logically incoherent.
Applicant is required to carefully review the claims and correct any issues regarding indefinite language. The Examiner finds that because the claims are indefinite under 35 USC §112, 2nd paragraph, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003): ("Because the claims are indefinite, the claims, by definition, cannot be construed").
As per claim 1¸ the limitation “wherein each said potential respondents has a sufficient level of expertise in said topic by ranking himself/herself in said topic and write a short bio to describe experience level in said topic” renders the scope of the claim indefinite because of relative terminology. The term "sufficient level of expertise in said topic" is not defined by the claim, the specification does not provide a standard for 
By virtue of their dependence, the dependent claims are rejected.
As per claim 1¸ the limitations “to maximize exposure of a plurality of questions to a plurality of potential respondents” and “to maximize participation by a plurality of potential respondents” renders the scope of the claim indefinite because of relative terminology. The term "to maximize exposure/participation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
By virtue of their dependence, the dependent claims are rejected.

As per claims 1, 9¸ the limitations “to keep data size small for high performance filtering” and “to quickly eliminate data and minimize work-in-progress data size and memory requirements, resulting in higher performance” renders the scope of the claim indefinite because of relative terminology. The term "high performance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).
By virtue of their dependence, the dependent claims are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2016/0196522 to Niu in view of United States Patent Application Publication No. 2016/0277794 to Meraviglia, United States Patent No. 9,098,808 to Ventilla, and United States Patent Application Publication No. 2017/0185647 to Billington.
As per claims 1, 8-10, Niu teaches:
configuring a plurality of questions to a set of answers to maximize participation by a plurality of potential respondents; ([0088], “For example, in many cases, a non-persistent survey question may ask the respondent to rate something on a scale of 1-10, select from a bounded set of discrete options.”)
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation "configuring a plurality of questions to a set of answers to maximize participation by a plurality of potential respondents (emphasis added)" contains an intended use recitation: maximizing participation is merely an intended use for configuring a plurality of questions to a set of answers. Such intended use limitations would not distinguish a claimed apparatus from a prior art 
providing a plurality of questions by a plurality of questioners, wherein each said questions is assigned to a topic; (Fig 3, [0051] – [0084], Questions are assigned to a certain type of recipient.)
transmitting a set of answers by a plurality of potential respondents,(Fig. 4, [0099] – [0101])
receiving a plurality of votes for said answers by said potential respondents; (Fig. 9, [0149] – [0152])
receiving a plurality of reasons for said answers or said votes by said potential respondents; (Fig. 9, [0149] – [0152])
allowing the questioners to choose if the potential respondent must provide reasons; ([0118], “Contrastingly, non-quantitative-type questions may ask a respondent to, for example, provide free-form text or other non-quantitative input.”)
allowing both the questioners and potential respondents to choose, per
question and answers, whether to show their identities, be semi-anonymous, or fully anonymous; ([0143], “For example, in most cases, survey question responses (quantitative or otherwise) are kept confidential (i.e., not-attributable), such that the identity of the respondent is never revealed to a remote manager. However, some survey questions may be optionally or selectably non-anonymous or attributable.”)
storing a demographic profile data of said respondent at a time of response to the question, vote or provide reason; ([0103] – [0104])
analyzing said questioners and said answers based on a selective filtered module; ([0103] – [0104])
providing an answer with most votes out of all answers, all ranked answers, all ranked reasons for each said questions; (Fig. 10, [0156] – [0162])
executing a specific part of answers based on statistics computed in the temporary tables, in a loop row by row for every row in a temporary table by an iterative approach to quickly eliminate data and minimize work-in-progress data size and memory requirement, resulting in higher performance; ([0050], [0112], Databases used in popular storage providers such as Amazon S3 and Google Cloud Storage implicitly use an iterative approach to store and process data and achieve higher performance.)
An intended result recitation does not impart a patentable distinction if structure or functionality are claimed with sufficient detail to achieve the claimed result. Specifically, the limitation "executing in a loop row by row for every row in a temporary table by an iterative approach to quickly eliminate data and minimize work-in-progress data size and memory requirement, resulting in higher performance" contains an intended result recitation: executing an iterative approach is claimed with sufficient detail to achieve the claimed result of minimizing work-in-progress data size and memory requirement, resulting in higher performance. See MPEP 2111.04.
 ranking said answers, wherein said ranking is by highest number of votes within the filtered set of respondents. (Fig. 10, [0156] – [0162])
Niu does not explicitly teach, but Meraviglia teaches:
storing expertise profile data of said potential respondent and filtering said answers based on demographic settings and credibility of said respondent; ([0024], [0019], Education and income level are indications of credibility; Fig. 4A-4B, [0052])
One of ordinary skill in the art would have recognized that applying the known technique of Meraviglia to the known invention of Niu would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to filter answers based on demographic settings and credibility of said respondent results in an improved invention because applying said technique allows for statistical projections to be made to extrapolate information about one or more demographic groups (Meraviglia, [0004]).
Niu as modified does not explicitly teach, but Ventilla teaches:
running a poll platform as an open social media platform to maximize exposure of a plurality of questions to a plurality of potential respondents; (Fig 1A, Col 1, lines 39-54, Users with social connections interact with each other to ask and answer questions.)
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation "running a poll platform as an open social to maximize exposure of a plurality of questions to a plurality of potential respondents (emphasis added)" contains an intended use recitation: maximizing exposure is merely an intended use for running a poll platform. Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. See MPEP 2111.04. 
wherein each said potential respondents has a sufficient level of expertise in said topic by ranking himself/herself in said topic and write a short bio to describe experience level in said topic; (Col 9 lines 13-32, Table 1, The level of topical expertise is determined according to Table 1.)
One of ordinary skill in the art would have recognized that applying the known technique of Ventilla to the known invention of Niu as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such social networking features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to execute the polling on a social media platform and to determine the level of topical expertise each respondent has results in an improved invention because applying said technique allows for the right person with the proper level of expertise to satisfy a user’s information need, thus resulting in more helpful answers (Ventilla, col 2 lines 25-35).
Niu as modified does not explicitly teach but Billington
wherein the filtering step comprises of structuring the data tables, plus creating temporary tables in each step to estimate the data size of each of a demo filter value by exploiting internal database engine statistics, to keep data size small for high performance filtering; ([0080], “At block 906, the processor may execute the dynamic query against the filtered-rowsource. At block 908, the processor may fetch a list of results associated with the dynamic query, wherein the list of results includes at least one primary key or at least one join column value from the filtered-rowsource. At block 910, the processor may determine that a cardinality of the list of results exceeds a threshold that classifies it as high-cardinality and optimal for the creation of a temporary table of results in the processing backend cluster and the generation of a predicate involving a semi-join construct and a subquery of the temporary table. This allows the processing backend cluster to filter the target table efficiently with a local semi-join type operator. At block 912, the processor may create a temporary table in a temporary database in a processing backend cluster. At block 914, the processor may generate a query key to uniquely identify the list of results of the dynamic query. At block 916, the processor may populate the temporary table with the uniquely identifying query key and a list of values retrieved from the list of results of the dynamic query. At block 918, the processor may construct filter predicates for the backend-processed target table based at least in part on a semi-join construct between the target table and the data stored in the temporary table for the generated query key.”)
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation "wherein the filtering step comprises of creating a temporary table to estimate the data size of each of a demo filter value by exploiting internal database engine statistics to keep data size small for high performance filtering (emphasis added)" contains an intended use recitation: estimating the data size to keep data size small for high performance filtering is merely an intended use for creating the table. Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. See MPEP 2111.04.
One of ordinary skill in the art would have recognized that applying the known technique of Billington to the known invention of Niu as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention for structuring the data tables, plus creating temporary tables in each step to estimate the data size of each of a demo filter value by exploiting internal database engine statistics, to keep data size small for high performance filtering, results in an improved invention because applying said technique allows access to data that resides in the processing backend to be made available as efficient as possible (Billington, [0003])
Regarding claim 8, Niu as modified does not explicitly teach but Billington teaches:
a) creating a temporary response filtered table to store all data that pass the filter and inserting all data for the request; b) creating a temporary data filtered table that contains all the data attributes needed for the output; c) creating a temporary reason filtered table, and d) Outputting the results with count; ([0080], “At block 906, the processor may execute the dynamic query against the filtered-rowsource. At block 908, the processor may fetch a list of results associated with the dynamic query, wherein the list of results includes at least one primary key or at least one join column value from the filtered-rowsource. At block 910, the processor may determine that a cardinality of the list of results exceeds a threshold that classifies it as high-cardinality and optimal for the creation of a temporary table of results in the processing backend cluster and the generation of a predicate involving a semi-join construct and a subquery of the temporary table. This allows the processing backend cluster to filter the target table efficiently with a local semi-join type operator. At block 912, the processor may create a temporary table in a temporary database in a processing backend cluster. At block 914, the processor may generate a query key to uniquely identify the list of results of the dynamic query. At block 916, the processor may populate the temporary table with the uniquely identifying query key and a list of values retrieved from the list of results of the dynamic query. At block 918, the processor may construct filter predicates for the backend-processed target table based at least in part on a semi-join construct between the target table and the data stored in the temporary table for the generated query key.”)
Furthermore, Applicant attempts to further limit the method by describing characteristics of the filter. However, this is representative of non-functional descriptive material as characteristics of the filter does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of passing data through a filter is carried out the same way regardless of the type of filter: there is no evidence the characteristics of the business rules changes the efficiency or the accuracy or any other characteristic of the passing of data. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database
One of ordinary skill in the art would have recognized that applying the known technique of Billington to the known invention of Niu as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to create a temporary response filtered table to store all data that pass the filter and inserting all data for the request, create a temporary data filtered table that contains all the data attributes needed for the output, create a temporary reason filtered table, and output the results with count results in an improved invention because applying said technique allows access to data that resides in the processing backend to be made available as efficient as possible (Billington, [0003]).
Regarding claim 9, Niu as modified does not explicitly teach but Billington teaches:
wherein said temporary table for filtered answers is created by steps of: a) creating a temporary table for filtered users; b) joining filtered users to produce a filtered data table; c) executing a specific part of data based on statistics computed in the temporary table, in a loop row by row for every row in the temporary table by an iterative approach to quickly eliminate data size and memory requirement, resulting in higher performance; e) creating a temporary table for filtered data and returning the requested rows in filtered data table; f) creating a temporary table for filtered data for limiting the amount of output based ([0080], “At block 906, the processor may execute the dynamic query against the filtered-rowsource. At block 908, the processor may fetch a list of results associated with the dynamic query, wherein the list of results includes at least one primary key or at least one join column value from the filtered-rowsource. At block 910, the processor may determine that a cardinality of the list of results exceeds a threshold that classifies it as high-cardinality and optimal for the creation of a temporary table of results in the processing backend cluster and the generation of a predicate involving a semi-join construct and a subquery of the temporary table. This allows the processing backend cluster to filter the target table efficiently with a local semi-join type operator. At block 912, the processor may create a temporary table in a temporary database in a processing backend cluster. At block 914, the processor may generate a query key to uniquely identify the list of results of the dynamic query. At block 916, the processor may populate the temporary table with the uniquely identifying query key and a list of values retrieved from the list of results of the dynamic query. At block 918, the processor may construct filter predicates for the backend-processed target table based at least in part on a semi-join construct between the target table and the data stored in the temporary table for the generated query key.”)
An intended result recitation does not impart a patentable distinction if structure or functionality are claimed with sufficient detail to achieve the claimed result. Specifically, the limitation "executing in a loop row by row for every row in a temporary table by an iterative approach to quickly eliminate data and minimize work-in-progress 
One of ordinary skill in the art would have recognized that applying the known technique of Billington to the known invention of Niu as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention for creating a temporary table for filtered users, joining filtered users to produce a filtered data table, executing a specific part of data based on statistics computed in the temporary table, in a loop row by row for every row in the temporary table by an iterative approach to quickly eliminate data size and memory requirement, resulting in higher performance, creating a temporary table for filtered data and returning the requested rows in filtered data table, creating a temporary table for filtered data for limiting the amount of output based on data, and returning output by joining the input parameters to various tables results in an improved invention because applying said technique allows access to data that resides in the processing backend to be made available as efficient as possible (Billington, [0003]).
 As per claim 2, Niu
wherein said iterative approach minimizes the data size and memory requirements to achieve higher performance. ([0050], [0112], Databases used in popular storage providers such as Amazon S3 and Google Cloud Storage implicitly use an iterative approach to store and process data and achieve higher performance.)
An intended result recitation does not impart a patentable distinction if structure or functionality are claimed with sufficient detail to achieve the claimed result. Specifically, the limitation "executing in a loop row by row for every row in a temporary table by an iterative approach to minimize work-in-progress data size and memory requirement, resulting in higher performance" contains an intended result recitation: executing an iterative approach is claimed with sufficient detail to achieve the claimed result of minimizing work-in-progress data size and memory requirement, resulting in higher performance. See MPEP 2111.04.

As per claim 5, Niu teaches:
wherein said method provides a specific answer and reasons based on the selective filtered module. ([0103] – [0104], [0149] – [0152])
As per claim 7, Billington teaches:
wherein the filtering step comprises of structuring the data tables, plus creating temporary tables in each step to estimate the data size of each of a demo filter value by exploiting internal database engine statistics to keep data size small for high performance filtering; ([0080])
An intended use recitation does not impart a patentable distinction if it merely states an intention. Specifically, the limitation "wherein the filtering step comprises of creating a temporary table to estimate the data size of each of a demo filter value by exploiting internal database engine statistics to keep data size small for high performance filtering (emphasis added)" contains an intended use recitation: estimating the data size to keep data size small for high performance filtering is merely an intended use for creating the table. Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. See MPEP 2111.04.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 10706735 discloses systems and methods that provide guidance to create an electronic survey. In some embodiments, the systems and methods identify and provide a suggested survey topic—with a corresponding option to create an electronic survey—based on user input. In some embodiments, the systems and methods identify and provide one or more suggested electronic survey questions based on user input. In such embodiments, the systems and methods provide, for example, components of suggested electronic survey questions, previously composed and benchmarking electronic survey questions, or suggested revisions to electronic survey questions. In addition, the systems and methods can provide entire premade electronic surveys based on receiving user input from a survey administrator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685